DETAILED ACTION
Status of Claims:
Claims 1-22 are pending.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8-15, and 19-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 9,909,070. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding Claim 1:
	The claims of the patent teach the process for producing a hydrocarbon product derived from oil sands ore (dewatering oil sands fine tailings), the process comprising: subjecting an aqueous slurry comprising the oil sands ore to separation to produce the hydrocarbon product and fine tailings comprising water and fine solids; and treating the fine tailings to separate the fine solids from the water, wherein the treating comprises: adding a flocculant in-line into a flow of the fine tailings to cause dispersion of the flocculant and build-up of flocs to form flocculated fine tailings (step i); transporting the flocculated fine tailings in-line and subjecting 
Regarding Claim 2:
	The claims of the patent disclose the process of claim 1, wherein the dewatering comprises depositing the discharged pipeline-conditioned flocculated tailings material onto a deposition area formed of a solid land surface to form a non-flowing tailings material deposit and allow release water to drain and flow away from the non-flowing tailings material deposit (see claim 15).
Regarding Claim 3:
	The claims of the patent disclose the process of claim 2, wherein the deposition area comprises at least one deposition beach having a sloped bottom surface (see claim 16).
Regarding Claim 4:
	The claims of the claims of the patent disclose the process of claim 1, wherein the dewatering comprises providing the discharged pipeline-conditioned flocculated tailings material to a dewatering device (see claim 13).
Regarding Claim 5:

Regarding Claim 6:
	The claims of the patent disclose the process of claim 1, wherein the dewatering comprises subjecting the discharged pipeline-conditioned flocculated tailings material to thickening (thickener) (see claim 14).
Regarding Claim 8:
	The claims of the patent disclose the process of claim 1, wherein the dewatering comprises settling flocculated solids such that water separates upward away from the flocculated solids (evaporative drying will move water upward) (see claim 23).
Regarding Claim 9:
	The claims of the patent disclose the process of claim 1, wherein the dewatering comprises draining water from the discharged pipeline-conditioned flocculated tailings material (see claim 15).
Regarding Claim 10:
	The claims of the patent disclose the process of claim 1, wherein the dewatering comprises subjecting the 20discharged pipeline-conditioned flocculated tailings material to filtration (see claim 14).
Regarding Claim 11:
	The claims of the patent disclose the process of claim 1, wherein the adding of the flocculant into the flow of the fine tailings and the in-line shear conditioning to produce the 
Regarding Claim 12:
	The claims of the patent disclose the process of claim 11, wherein the pipeline reactor comprises a co-annular injection device for in-line injection of the flocculant solution into the fine tailings (see claim 3).
Regarding Claim 13:
	The claims of the patent disclose the process of claim 1, further comprising providing the in-line shear conditioning such that the pipeline-conditioned flocculated tailings material is discharged from the pipeline discharge outlet when the yield shear stress of the pipeline-conditioned flocculated tailings material is within a decrease zone following a plateau zone (see claim 9).
Regarding Claim 14:
	The claims of the patent disclose the process of claim 1, wherein the in-line shear conditioning is controlled by a pipeline 10length through which the flocculated fine tailings travels prior to the discharging (see claim 10).
Regarding Claim 15:
	The claims of the patent disclose the process of claim 1, wherein, immediately after addition of the flocculant, the flocculated fine tailings are transported in-line directly to the dewatering step via a pipeline assembly (no other step is claimed and the transport is in a pipeline) (see claim 2).
Regarding Claim 19:

Regarding Claims 20, 21, and 22:
	The claims of the patent do not explicitly teach the same material being separated as claimed, however through routine experimentation one skilled in the art would have found appropriate feed steams to treat with a known method of separation. The claims of the patent disclose the same method steps as claimed (see claim 1).
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13, and 14 of U.S. Patent No. 9,909,070 in view Kruyer (US 2009/0139906).
Regarding Claim 7:
The claims of the patent teach the process of claim 6.
The claims do not explicitly teach a thickened underflow that is removed from an overflow. The claims of the patent further teach dewatering in a cyclone (see claim 14).
Kruyer teaches a process of separating a suspension with dewatering, wherein dewatering comprises thickening and the thickening is performed in a thickener unit (hydrocyclone) that produced a thickened underflow (solids and sand) that is removed from an overflow (de-sanded aqueous overflow) (see para. 0043).
It would have been obvious to one skilled in the art before the effective filing date of the invention to produce a thickened underflow that is removed from an overflow in the cyclone of the patent, as disclosed by Kruyer because it is the known function of cyclones (hydrocyclone) .  

Claims 16 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 13 of U.S. Patent No. 9,909,070 in view of Whitcomb (USPN 1,760,616).

Regarding Claim 16:
	The claims of the patent disclose the process of claim 15, wherein the pipeline assembly comprises a main pipeline 15section (see claim 2) receiving the flocculated fine tailing from a flocculant addition point (in-line injection) (see claim 3).
	The claims are silent as to the type of outlet from the pipeline.
	Whitcomb teaches a plurality of spigots (conveyor pipes 12) communicating with the main pipeline for expelling the conditioned material to be dewatered (in a settling chamber) (see fig. 2, col. 2 lines 71-91).
	The patent and Whitcomb are analogous inventions in the art of pipeline transportation of aqueous mixtures. It would have been obvious to one skilled in the art before the effective filing date of the invention to replace the discharge outlet of the patent with the plurality of spigots, as disclosed by Whitcomb because it allow for the material to be evenly distributed in the settling area (see Whitcomb col. 2 lines 79-91).
Regarding Claim 17:
.

Claims 16 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 13 of U.S. Patent No. 9,909,070 in view of Detlefsen (USPN 2,624,364).
Regarding Claim 16:
	The claims of the patent disclose the process of claim 15, wherein the pipeline assembly comprises a main pipeline section (see claim 2) receiving the flocculated fine tailing from a flocculant addition point (in-line injection) (see claim 3).
	The claims are silent as to the type of outlet from the pipeline.
	Detlefsen teaches a plurality of spigots (outlets 12 and 13) communicating with the main pipeline for expelling the material (plurality of branch lines) (see col. 2 lines 28-50).
	The claims of the patent and Detlefsen are analogous inventions in the art of transporting material through a pipeline. It would have been obvious to one skilled in the art before the effective filing date of the invention to replace the outlet of the patent with the branch lines of Detlefsen because it allows for control over where the material is distributed (see Detlefsen col. 1 lines 45-50).
Regarding Claim 18:
.
Claims 1-4, 6, 9, 11-15, and 19-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,590,347. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding Claim 1:
	The claims of the patent teach the process for producing a hydrocarbon product derived from oil sands ore (oil from sands ore), the process comprising: subjecting an aqueous slurry comprising the oil sands ore to separation to produce the hydrocarbon product and fine tailings comprising water and fine solids; and treating the fine tailings to separate the fine solids from the water, wherein the treating comprises: adding a flocculant in-line into a flow of the fine tailings to cause dispersion of the flocculant and build-up of flocs to form flocculated fine tailings; transporting the flocculated fine tailings in-line and subjecting the flocculated fine tailings to in-line shear conditioning to increase a yield stress thereof to a peak yield stress and produce tailings material (shear conditioning into gel stage); subjecting the tailings material to further in-line shear conditioning to reduce the yield stress from the peak yield stress and produce an in-line flow of a pipeline-conditioned flocculated tailings material (shear conditioning to ungelled stage); discharging the pipeline-conditioned flocculated tailings material from a pipeline discharge outlet; and dewatering the discharged pipeline-conditioned flocculated tailings material (see claim 1).
Regarding Claim 2:

Regarding Claim 3:
	The claims of the patent disclose the process of claim 2, wherein the deposition area comprises at least one deposition beach having a sloped bottom surface (see claim 4).
Regarding Claim 4:
	The claims of the claims of the patent disclose the process of claim 1, wherein the dewatering comprises providing the discharged pipeline-conditioned flocculated tailings material to a dewatering device (deposition cell) (see claim 4).
Regarding Claim 6:
	The claims of the patent disclose the process of claim 1, wherein the dewatering comprises subjecting the discharged pipeline-conditioned flocculated tailings material to thickening (deposition cell, removing water will inherently thicken the tailings) (see claim 4).
Regarding Claim 9:
	The claims of the patent disclose the process of claim 1, wherein the dewatering comprises draining water from the discharged pipeline-conditioned flocculated tailings material (see claims 2-4).
Regarding Claim 11:

Regarding Claim 12:
	The claims of the patent disclose the process of claim 11, wherein the pipeline reactor comprises a co-annular injection device for in-line injection of the flocculant solution into the fine tailings (see claim 6).
Regarding Claim 13:
	The claims of the patent disclose the process of claim 1, further comprising providing the in-line shear conditioning such that the pipeline-conditioned flocculated tailings material is discharged from the pipeline discharge outlet when the yield shear stress of the pipeline-conditioned flocculated tailings material is within a decrease zone following a plateau zone (see claim 7).
Regarding Claim 14:
	The claims of the patent disclose the process of claim 1, wherein the in-line shear conditioning is controlled by a pipeline 10length through which the flocculated fine tailings travels prior to the discharging (see claim 8).
Regarding Claim 15:
	The claims of the patent disclose the process of claim 1, wherein, immediately after addition of the flocculant, the flocculated fine tailings are transported in-line directly to the 
Regarding Claim 19:
	The claims of the patent disclose the process of claim 1, wherein the flocculant is provided in the form of an aqueous flocculant solution that is added to the in-line flow of the fine tailings (see claim 1).
Regarding Claims 20, 21, and 22:
	The claims of the patent do not explicitly teach the same material being separated as claimed, however through routine experimentation one skilled in the art would have found appropriate feed steams to treat with a known method of separation. The claims of the patent disclose the same method steps as claimed (see claim 1).
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,590,347 in view Kruyer (US 2009/0139906).
Regarding Claim 7:
The claims of the patent teach the process of claim 6.
The claims do not explicitly teach a thickened underflow that is removed from an overflow. The claims of the patent further teach dewatering in a cyclone (see claim 14).
Kruyer teaches a process of separating a suspension with dewatering, wherein dewatering comprises thickening and the thickening is performed in a thickener unit (hydrocyclone) that produced a thickened underflow (solids and sand) that is removed from an overflow (de-sanded aqueous overflow) (see para. 0043).
.  

Claims 16 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,590,347 in view of Whitcomb (USPN 1,760,616).

Regarding Claim 16:
	The claims of the patent disclose the process of claim 15, wherein the pipeline assembly comprises a main pipeline 15section (see claim 2) receiving the flocculated fine tailing from a flocculant addition point (in-line injection) (see claim 3).
	The claims are silent as to the type of outlet from the pipeline.
	Whitcomb teaches a plurality of spigots (conveyor pipes 12) communicating with the main pipeline for expelling the conditioned material to be dewatered (in a settling chamber) (see fig. 2, col. 2 lines 71-91).
	The patent and Whitcomb are analogous inventions in the art of pipeline transportation of aqueous mixtures. It would have been obvious to one skilled in the art before the effective filing date of the invention to replace the discharge outlet of the patent with the plurality of 
Regarding Claim 17:
	The claims of the patent, as previously modified, teaches the e process of claim 16, wherein the spigots are arranged in spaced-apart relation with each other and in series so as to communicate with the main pipeline section (see Whitcomb fig. 2).

Claims 16 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,590,347 in view of Detlefsen (USPN 2,624,364).
Regarding Claim 16:
	The claims of the patent disclose the process of claim 15, wherein the pipeline assembly comprises a main pipeline section (see claim 2) receiving the flocculated fine tailing from a flocculant addition point (in-line injection) (see claim 3).
	The claims are silent as to the type of outlet from the pipeline.
	Detlefsen teaches a plurality of spigots (outlets 12 and 13) communicating with the main pipeline for expelling the material (plurality of branch lines) (see col. 2 lines 28-50).
	The claims of the patent and Detlefsen are analogous inventions in the art of transporting material through a pipeline. It would have been obvious to one skilled in the art before the effective filing date of the invention to replace the outlet of the patent with the branch lines of Detlefsen because it allows for control over where the material is distributed (see Detlefsen col. 1 lines 45-50).
Regarding Claim 18:
.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 14:
	The claim states “the in-line shear conditioning is controlled by a pipeline length” this limitation renders the claim indefinite because it is not clear if an actual step is being required or not. It is not clear how the conditioning is being controlled, specifically it is not clear if the length of the pipeline can be changed during use or not. For the purposes of examination any length will be considered to control the in-line shear conditioning. 


	The claim states “immediately after addition of the flocculant, the flocculated fine tailings are transported in-line directly to the dewatering step” it is not clear if the terms “immediately” and “directly” are intended to require that there is no pipeline length between the addition of the flocculant and dewatering step. This limitation is further not clear because two in-line shear conditioning steps are required between adding a flocculant and dewatering.  It is therefore not clear how the tailings can be transported immediately after addition of the flocculant. 

Regarding Claim 16:
	The claim requires “a plurality of spigots communicating with the main pipeline for expelling the conditioned flocculated fine tailings to be dewatered” however claim 1 requires discharging “from a pipeline discharge outlet” it is therefore not clear if the spigots are further limiting the pipeline discharge outlet or being required in addition to the pipeline discharge outlet. For the purposes of examination they will be considered to be part of the pipeline discharge outlet.
Claims 17 and 18 are rejected as they depend from an indefinite claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 4, 6, 11, 14, 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miura (CA 2370922) in view of Bozak et al (US 2009/0020458).

Regarding Claim 1:
nd paragraph); and treating the fine tailings to separate the fine solids from the water (treating the supernatant in sludge treatment line) (see pg. 15, 2nd paragraph), wherein the treating comprises: adding a flocculant in-line (flowing in a sludge treatment line a flocculating agent) (see pg. 4, 2nd paragraph) into a flow of the fine tailings to cause dispersion of the flocculant and build-up of flocs to form flocculated fine tailings; transporting the flocculated fine tailings in-line and subjecting the flocculated fine tailings to in-line shear conditioning to increase a yield stress thereof to a peak yield stress and produce tailings material (stirring by a stirring pump, will be the high shear since the remaining process is not under a stirring pump) (see pg. 5, 1st paragraph); subjecting the tailings material to further in-line shear conditioning to reduce the yield stress from the peak yield stress and produce an in-line flow of a pipeline-conditioned flocculated tailings material (laminar flow through the pipeline) (see pg. 7, 3rd paragraph); discharging the pipeline-conditioned flocculated tailings material from a pipeline discharge outlet; and dewatering the discharged pipeline-conditioned flocculated tailings material (solid liquid separation in a dehydrator) (see pg. 14, 2nd paragraph).
	Miura does not teach that the process is used for a hydrocarbon product derived from oil sands ore.
	Bozak teaches a process for producing a hydrocarbon product derived from oil sands ore and separating tailings from an aqueous stream (see para. 0001).


Regarding Claim 4:
	Miura, as previously modified, teaches the process of claim 1, wherein the dewatering comprises providing the discharged pipeline-conditioned flocculated tailings material to a dewatering device (dehydrator) (see Miura pg. 14, 1st paragraph).

Regarding Claim 6:
	Miura, as previously modified, teaches the process of claim 1, wherein the dewatering comprises subjecting the discharged pipeline-conditioned flocculated tailings material to st paragraph).

Regarding Claim 11:
	Miura teaches the process of claim 1, wherein the adding of the flocculant into the flow of the fine tailings and the in-line shear conditioning to produce the pipeline-conditioned73Atty Dkt. No. 87367.6232 flocculated tailings material up to the discharging thereof are performed in a pipeline reactor (sludge treatment line 1) (see pg. 16, 2nd paragraph).

Regarding Claim 14:
	Miura teaches the process of claim 1, wherein the in-line shear conditioning is controlled by a pipeline 10length (distance) through which the flocculated fine tailings travels prior to the discharging (see Abstract).

Regarding Claim 15:
	Miura, as previously modified, teaches the process of claim 1, wherein, immediately after addition of the flocculant, the flocculated fine tailings are transported in-line directly to the dewatering step via a pipeline assembly (the pipeline flows directly to the dewatering step since there are no changes in the flow direction).

Regarding Claim 19:
rd paragraph).

Regarding Claim 20:
	Miura teaches subjecting sludge to separation to produce recovered material 5and a fine tailings (gravity sedimentation) (see pg. 15, 2nd paragraph) the process for separating a fine solids from an aqueous stream comprising treating the fine tailings to separate the fine solids from the water (treating the supernatant in sludge treatment line) (see pg. 15, 2nd paragraph), wherein the treating comprises: adding a flocculant in-line into a flow of the fine tailings to cause dispersion of the flocculant and build-up of flocs to form flocculated fine tailings (flowing in a sludge treatment line a flocculating agent) (see pg. 4, 2nd paragraph); transporting the flocculated fine tailings in-line and subjecting the flocculated fine tailings to in-line shear conditioning to increase a yield stress thereof to a peak yield stress and produce a tailings material (stirring by a stirring pump, will be the high shear since the remaining process is not under a stirring pump) (see pg. 5, 1st paragraph); subjecting the tailings material to further in-line shear conditioning to reduce the yield stress from the peak yield stress and produce an in-line flow of a pipeline-conditioned tailings material (laminar flow through the pipeline) (see pg. 7, 3rd paragraph); discharging the pipeline-conditioned tailings material from a pipeline discharge outlet; and dewatering the discharged pipeline-conditioned tailings material (solid liquid separation in a dehydrator) (see pg. 14, 2nd paragraph).
nd paragraph).
	Bozak teaches producing bitumen from oil sands fine tailings, the process comprising: retrieving oil sands fine tailings comprising bitumen, water and fine solids from a tailings pond (see abstract, method is to treat fluid from a tailings pond) and further treating the fine tailings with a flocculant (see para. 0004).
 	Miura and Bozak are analogous inventions in the art of separating solid a liquid streams using flocculants. It would have been obvious to one skilled in the art to replace the sludge feed stream of Miura with the oil sands ore from a tailings pond feed stream of Bozak because it is the simple substitution of one feed stream for another feed stream, obviously resulting in a hydrocarbon product and dewatered tailings with an expectation of success. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved (see KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007), MPEP § 2143, B.). Additionally it would have been obvious to one skilled in the art to use the method of Miura to treat the feed stream of Bozak, because through routine experimentation one skilled in the art would have found appropriate uses for a known separation method. The use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious (see KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007), MPEP § 2143, C.). 


	Miura teaches subjecting sludge to separation to produce recovered material 5and a fine tailings (gravity sedimentation) (see pg. 15, 2nd paragraph) the process for separating a fine solids from an aqueous stream comprising treating the fine tailings to separate the fine solids from the water (treating the supernatant in sludge treatment line) (see pg. 15, 2nd paragraph), wherein the treating comprises: adding a flocculant in-line into a flow of the fine tailings to cause dispersion of the flocculant and build-up of flocs to form flocculated fine tailings (flowing in a sludge treatment line a flocculating agent) (see pg. 4, 2nd paragraph); transporting the flocculated fine tailings in-line and subjecting the flocculated fine tailings to in-line shear conditioning to increase a yield stress thereof to a peak yield stress and produce a tailings material (stirring by a stirring pump, will be the high shear since the remaining process is not under a stirring pump) (see pg. 5, 1st paragraph); subjecting the tailings material to further in-line shear conditioning to reduce the yield stress from the peak yield stress and produce an in-line flow of a pipeline-conditioned tailings material (laminar flow through the pipeline) (see pg. 7, 3rd paragraph); discharging the pipeline-conditioned tailings material from a pipeline discharge outlet; and dewatering the discharged pipeline-conditioned tailings material (solid liquid separation in a dehydrator) (see pg. 14, 2nd paragraph).
	Miura does not teach producing a mined product from a mined ore. Miura further teaches that the material treated can be various types of plant waste waters (see pg. 14, 2nd paragraph).
	Bozak teaches producing a mined product from a mine ore (bitumen) (see abstract) and further treating the fine tailings with a flocculant (see para. 0004).


Regarding Claim 22:
	Miura, as previously modified, teaches the process of claim 21, wherein the mined product is bitumen and the mined ore is oil sands ore (see para. 0001).

Claims 2, 3, and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miura (CA 2370922) in view of Bozak et al (US 2009/0020458) as applied to claim 1 above, and further in view of Cardini et al (CA 1188435).


	Miura, as previously modified, teaches the process of claim 1.
	The combination does not disclose that the dewatering comprises depositing the discharged pipeline-conditioned flocculated tailings material onto a deposition area formed of a solid land surface to form a non-flowing tailings material deposit and allow release water to drain and flow away from the non-flowing tailings material deposit.
	Cardini teaches dewatering that dewatering comprises depositing discharged tailings material onto a deposition area formed of a solid land surface to form a non-flowing tailings material deposit and allow release water to drain and flow away from the non-flowing tailings material deposit (spreading a mixture in an open air bed) (see pg. 3, 2nd paragraph).
	Miura, Bozak, and Cardini, are analogous inventions in the art of separating flocculated materials. It would have been obvious to one skilled in the art before the effective filing date of the invention to replace the dehydrator of Miura with the deposition area of Cardini because it is the simple substitution of one known dewatering device with another known dewatering device, obviously resulting in the removal of water from the flocculated tailings, with an expectation of success. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved (see KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007), MPEP § 2143, B.).

Regarding Claim 3:
nd paragraph).

Regarding Claim 9:
	Miura, as previously modified, teaches the process of claim 1.
	The combination does not teach dewatering comprises draining water from the discharged pipeline-conditioned flocculated tailings material.
	Cardini teaches dewatering that dewatering comprises draining water from the discharged pipeline-conditioned flocculated tailings material (spreading a mixture in an open air bed) (see pg. 3, 2nd paragraph).
	Miura, Bozak, and Cardini, are analogous inventions in the art of separating flocculated materials. It would have been obvious to one skilled in the art before the effective filing date of the invention to replace the dehydrator of Miura with the deposition area of Cardini because it is the simple substitution of one known dewatering device with another known dewatering device, obviously resulting in the removal of water from the flocculated tailings, with an expectation of success. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved (see KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007), MPEP § 2143, B.).

Claims 5, 8, and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miura (CA 2370922) in view of Bozak et al (US 2009/0020458) as applied to claims 1 and 4 above, and further in view of Craven et al (CA 2077453).

Regarding Claim 5:
	Miura, as previously modified, teaches the process of claim 4.
	Miura does not teach the dewatering device comprises a filter, a thickener, a 10centrifuge, or a cyclone, or a combination thereof.
	Craven teaches a dewatering device for flocculated solids comprises a filter, a thickener, a 10centrifuge, or a cyclone, or a combination thereof (see pg. 10, 2nd paragraph).
	Miura, Bozak, and Craven, are analogous inventions in the art of separating flocculated materials. It would have been obvious to one skilled in the art before the effective filing date of the invention to replace the dehydrator of Miura with the filter, thickener, or centrifuge of Craven because it is the simple substitution of one known dewatering device with another known dewatering device, obviously resulting in the removal of water from the flocculated tailings, with an expectation of success. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved (see KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007), MPEP § 2143, B.).

Regarding Claim 8:
	Miura teaches the process of claim 1.

	Craven teaches dewatering comprises settling flocculated solids such that water separates upward away from the flocculated solids (settling and decanting) (see pg. 10, 2nd paragraph).
	Miura, Bozak, and Craven, are analogous inventions in the art of separating flocculated materials. It would have been obvious to one skilled in the art before the effective filing date of the invention to replace the dehydrator of Miura with the settling of Craven because it is the simple substitution of one known dewatering device with another known dewatering device, obviously resulting in the removal of water from the flocculated tailings, with an expectation of success. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved (see KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007), MPEP § 2143, B.).

Regarding Claim 10:
	Miura teaches the process of claim 1.
	Miura does not teach dewatering comprises subjecting the 20discharged pipeline-conditioned flocculated tailings material to filtration.
	Craven teaches dewatering comprises subjecting the 20discharged pipeline-conditioned flocculated tailings material to filtration (compression belt filtering) (see pg. 10, 2nd paragraph).
	Miura, Bozak, and Craven, are analogous inventions in the art of separating flocculated materials. It would have been obvious to one skilled in the art before the effective filing date of .

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miura (CA 2370922) in view of Bozak et al (US 2009/0020458) as applied to claims 1 and 4 above, and further in view of Kruyer (US 2009/0139906).
Regarding Claim 7:
Miura, as previously modified, teaches the process of claim 6.
Miura does not teach a thickened underflow that is removed from an overflow. 
Kruyer teaches a process of separating a suspension with dewatering, wherein dewatering comprises thickening and the thickening is performed in a thickener unit (hydrocyclone) that produced a thickened underflow (solids and sand) that is removed from an overflow (de-sanded aqueous overflow) (see para. 0043).
Miura and Kruyer are analogous inventions in separating flocculated solids from a liquid. It would have been obvious to one skilled in the art before the effective filing date of the invention to replace the dewatering device of Miura with the hydrocyclone of Kruyer and produce a thickened underflow that is removed from an overflow in the cyclone of the patent, .

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miura (CA 2370922) in view of Bozak et al (US 2009/0020458) as applied to claims 1 and 11 above, and further in view of Vrale et al, the paper “Rapid mixing in water”.

Regarding Claim 12:
	Miura teaches the process of claim 11.
	Miura does not disclose co-annular injection for the in-line injection of the flocculant solution.
	Vrale teaches a co-annular injection device for a pipeline (see fig. 7, pg. 55 3rd paragraph).
	Miura and Vrale are analogous inventions in the art of adding a flocculant to a pipeline. It would have been obvious to one skilled in the art to replace the unspecified injection means of Miura with the co-annular injection device of Vrale because it reduces the head loss associated with the addition of the flocculant (see Vrale pg. 55 3rd paragraph) and because it is the simple substitution of one known injection device with another known injection device, .

Claims 16 and 17 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miura (CA 2370922) in view of Bozak et al (US 2009/0020458) as applied to claims 1 and 11 above, and further in view of Whitcomb (USPN 1,760,616).

Regarding Claim 16:
	Miura, as previously modified, teaches the process of claim 15, wherein the pipeline assembly comprises a main pipeline 15section (sludge treatment line 1) receiving the flocculated fine tailing from a flocculant addition point (see pg. 19, 3rd paragraph).
	Miura is silent as to the type of outlet from the pipeline.
	Whitcomb teaches a plurality of spigots (conveyor pipes 12) communicating with the main pipeline for expelling the conditioned material to be dewatered (in a settling chamber) (see fig. 2, col. 2 lines 71-91).
	Miura, as previously modified, and Whitcomb are analogous inventions in the art of pipeline transportation of aqueous mixtures. It would have been obvious to one skilled in the art before the effective filing date of the invention to replace the discharge outlet of Miura with the plurality of spigots, as disclosed by Whitcomb because it allow for the material to be evenly 

Regarding Claim 17:
	Miura, as previously modified, teaches the process of claim 16, wherein the spigots are arranged in spaced-apart relation with each other and in series so as to communicate with the main pipeline section (see Whitcomb fig. 2).

Claims 16 and 18 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miura (CA 2370922) in view of Bozak et al (US 2009/0020458) as applied to claims 1 and 11 above, and further in view of Detlefsen (USPN 2,624,364).

Regarding Claim 16:
	Miura, as previously modified, teaches the process of claim 15, wherein the pipeline assembly comprises a main pipeline 15section (sludge treatment line 1) receiving the flocculated fine tailing from a flocculant addition point (see pg. 19, 3rd paragraph).
	Miura is silent as to the type of outlet from the pipeline.
	Detlefsen teaches a plurality of spigots (outlets 12 and 13) communicating with the main pipeline for expelling the material (plurality of branch lines) (see col. 2 lines 28-50).
	Miura, as previously modified, and Detlefson are analogous inventions in the art of pipeline transportation of aqueous mixtures. It would have been obvious to one skilled in the art before the effective filing date of the invention to replace the discharge outlet of Miura with 

Regarding Claim 18:
	Miura, as previously modified, teaches the process of claim 16, wherein the spigots are arranged in parallel, such that the main pipeline section is split to form multiple pipeline sections that communicate with respective spigots (see Detlefsen fig. 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A NORRIS whose telephone number is (571)272-5133.  The examiner can normally be reached on M-Th 7:30-5 F: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        2/18/2021